ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that RON MARTIN KUBIAK of CAMDEN, who was admitted to the bar of this State in 1970, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (failure to safeguard funds in which the attorney and a third party claim an interest), RPC 1.15(d) (record-keeping violations), and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that RON MARTIN KUBIAK is suspended from the practice of law for a period of three months and until the further Order of the Court, effective March 20, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.